FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May 2014 Commission File Number:001-11960 AstraZeneca PLC 2 Kingdom Street, London W2 6BD Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesNo X If “Yes” is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- ﻿ ﻿ TR-1: NOTIFICATION OF MAJOR INTEREST IN SHARESi 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached:ii AstraZeneca PLC 2 Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights X An acquisition or disposal of qualifying financial instruments which may result in the acquisition of shares already issued to which voting rights are attached An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments An event changing the breakdown of voting rights Other (please specify): 3. Full name of person(s) subject to the notification obligation:iii The Capital Group Companies, Inc. 4. Full name of shareholder(s) (if different from 3.):iv See Schedule A 5. Date of the transaction and date on which the threshold is crossed or reached:v 1 May 2014 6. Date on which issuer notified: 2 May 2014 7. Threshold(s) that is/are crossed or reached:vi, vii Below 3% 8. Notified details: A: Voting rights attached to shares viii, ix Class/type of shares if possible using the ISIN CODE Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % of voting rights x Direct Directxi Indirectxii Direct Indirect Ordinary Shares (ISIN: GB0009895292) 2.7838% ADRs (ISIN: US0463531089) 0.1879% B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration datexiii Exercise/ Conversion Periodxiv Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights C: Financial Instruments with similar economic effect to Qualifying Financial Instrumentsxv, xvi Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration datexvii Exercise/ Conversion periodxviii Number of voting rights instrument refers to % of voting rights xix, xx Nominal Delta Total (A+B+C) Number of voting rights Percentage of voting rights 2.9717% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable:xxi See Schedule A Proxy Voting: 10. Name of the proxy holder: 11. Number of voting rights proxy holder will cease to hold: 12. Date on which proxy holder will cease to hold voting rights: 13. Additional information: 14. Contact name: Martin Bennett, Assistant Company Secretary 15. Contact telephone number: Schedule A As of 1 May 2014 AstraZeneca PLC Number of Shares Percent of Outstanding The Capital Group Companies, Inc. ("CG") holdings 2.972% Holdings by CG Management Companies and Funds: Capital Guardian Trust Company 0.001% Capital International Limited 0.001% Capital International Sàrl 0.000% Capital Research and Management Company 2.970% SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AstraZeneca PLC Date:07 May 2014 By:/s/ Adrian Kemp Name: Adrian Kemp Title: Company Secretary
